﻿The General Assembly has unanimously chosen you,
Mr. President, to guide the work of the fifty-second session.
This decision is a tribute to your outstanding personal
qualities as a diplomat and a statesman, and at the same
time a tribute to your vast experience in international
relations. It also shows how much the international
community appreciates the role played by your country,
Ukraine, in the management of the major issues that
characterize the evolution of world affairs. My country is
pleased to express to you its warmest congratulations and
best wishes for success in the execution of this noble
mission.
I would like to pay tribute to your predecessor,
Ambassador Razali Ismail of Malaysia, for the competence
and open-mindedness with which he guided the work of the
fifty-first session of our General Assembly. We extend to
him our deep gratitude.
I would like to extend to the new Secretary-General
of our Organization, Mr. Kofi Annan, my warmest
congratulations. The election of Mr. Kofi Annan last 17
December was a tribute to the exceptional qualities of a
man who has devoted his entire life to United Nations
causes. I wish him every success in the important mission
entrusted to him. I am convinced that he will do honour
to our continent, Africa, and successfully lead our
Organization into the next millennium.
The world’s family of nations is once again meeting,
as it does every year, to examine the current situation
and, at the same time, to chart the course of progress for
the 12 months to come.
While making its contribution to this exercise in
collective reflection, my country, Senegal, would like to
associate itself with all of those who find hope for a
better future for humankind in our Organization, because
it is based on peace and solidarity.
In fact, the United Nations remains an irreplaceable
instrument for the promotion of peace, security and
progress in the world, thanks to its universal character, to
the international culture and ethics that it expresses and
inspires and to its positive accomplishments.
Two years ago, on the occasion of the fiftieth
anniversary of the United Nations, the international
community stressed here, unanimously, the irreplaceable
nature of the framework for reflection, discussion,
synthesis and coordination of international life that the


United Nations provides. In fact, the United Nations has
been and remains a multidimensional symbol. The United
Nations is, first, an indispensable tool for safeguarding
global peace and security. Further, the United Nations is
above all a source of new hope for many men and women
who suffer from exile, hunger, poverty or illness. And
lastly, the United Nations is a tool for the promotion of
democracy, human rights and development — in other
words, of justice among individuals, peoples, cultures and
civilizations.
In this light, we have made it one of our highest
priorities to improve the capacities and the ability of the
Organization to better tackle the challenges of today’s
world. We have done so while affirming that
“In order to be able to respond effectively to the
challenges of the future and the expectations of the
United Nations held by peoples around the world, it is
essential that the United Nations itself be reformed
and modernized.” (Declaration on the Occasion of the
Fiftieth Anniversary of the United Nations, resolution
50/6, para. 14)
We are pleased to note today that this conviction has
begun to be reflected in deeds. In fact, led by the
dynamism of our Secretary-General, the United Nations has
now embarked on a vast reform effort, unprecedented in the
history of this institution.
More specifically, on 16 July last Mr. Kofi Annan
submitted to the General Assembly proposals for reforms
that will make the United Nations the cornerstone of an
international system better adapted to the realities of the
twenty-first century.
I would like to express all my gratitude to the
Secretary-General and his collaborators for the
commendable efforts and energy that they have applied to
the development of proposals as bold as they are relevant.
Senegal is now examining all these proposals in close
coordination with its fellow members of the United Nations,
the Organization of African Unity (OAU) and the Non-
Aligned Movement. Senegal will do this while bearing in
mind the political will expressed by all to undertake, within
an appropriate time period, the necessary reforms,
especially in the fields of development, maintenance of
international peace and security, disarmament and
promotion of human rights, so that the Organization can
better respond to the demands of our day and to the
aspirations of the peoples for which it was created.
The Head of State of Senegal, His Excellency
Mr. Abdou Diouf, has already provided the necessary
guidelines and resources for this examination.
In this framework, the reform of the Security
Council requires the special attention of all Member
States and, at the same time, a common will to be faithful
to the ideal of peace that was inscribed in the Charter in
San Francisco in 1945.
The Working Group charged with examining this
question has made considerable progress, even though
consensus has yet to be found on such fundamental issues
as expansion, composition and use of the veto in the
Security Council.
Nonetheless, we can and must underscore, welcome
and support the many constructive and often
complementary proposals that have been submitted and
that have visibly enriched the debates over the course of
the past year.
We now must stay on track and redouble our efforts
in order to take advantage of the momentum thus
established and to succeed ultimately in our objective of
restructuring the Security Council while modernizing it,
making it more democratic and giving it greater
credibility and greater transparency — and thus greater
legitimacy.
Africa has a natural role to play in this reform, a
role that must be recognized given Africa’s historical
evolution and its destiny as a continent of the future in
the community of nations.
The reform of the United Nations system towards
greater coherence and greater dynamism is important, but
equally urgent is the need for the maintenance and
promotion of peace in the world.
It is true that significant progress has been made in
this area in recent years. Thus, the United Nations has
succeeded in substantially strengthening its capacity to
plan, establish and conduct peacekeeping missions
throughout the world. My country, Senegal, is pleased to
have been able to contribute to this progress, through,
inter alia, the posting of officers from its army to the
Secretariat in New York so that the various aspects of
peacekeeping operations could be better rationalized.
2


But the desired improvement should not be limited to
procedural matters, even though we must recognize that
these matters are clearly important.
Above all, we must also re-examine the orientation of
United Nations missions in all cases in which peace in the
world is threatened or breached.
The international community must, in particular, be
more realistic in the missions it confers upon the United
Nations Blue Helmets.
In this context, drawing lessons from operations such
as that conducted in Bosnia and Herzegovina, we must
recognize something quite clear: by the rules of engagement
established for them, the United Nations forces are not yet
legally equipped to restore peace in theatres of operation
where peace has been broken.
Therefore, it seems to us more appropriate to entrust
such missions to the Members of the United Nations that
agree to conduct them in the framework of coalitions
placed under the moral authority, but not the command, of
our Organization. We would thus avoid giving mandates to
United Nations soldiers without in turn giving them the
legal, human and material means that are essential to the
accomplishment of their missions.
This choice is all the more desirable since multifaceted
conflicts continue to afflict many regions of the world,
starting, unfortunately, with Africa, our own continent.
There significant progress has been made this year on
the road to restoring peace in a certain number of countries,
in particular in Liberia, which — thanks to the
determination of the countries of the Economic Community
of West African States (ECOWAS) and the support of the
international community — has just emerged from seven
years of fratricidal conflict. But we must recognize that in
the case of other crises, the path towards peace remains
uncertain.
This applies in particular to Sierra Leone, where the
situation remains very disturbing in spite of the initiatives
of the United Nations, of the OAU and most especially of
ECOWAS to restore legitimacy in that country.
In the Congo (Brazzaville), another of our brother
countries, the world witnessed a sudden deterioration of the
political situation in the military confrontation that began on
5 June 1997. Here again it must be recalled that the
combined efforts of the United Nations and the OAU and
the lucid and commendable actions of President El Hadj
Omar Bongo, President of the Gabonese Republic and
also of the international mediation committee, have,
unfortunately, not managed to find a political way out of
this grave internal crisis, the prolongation of which is a
serious threat to peace in the subregion and the continent.
Elsewhere on the continent, in Angola and in
Somalia, internal conflicts continue to elude resolution.
Faced with all the dangers posed by all these
conflicts, Africans have established the OAU Mechanism
for Conflict Prevention, Management and Resolution in
Africa.
Nonetheless, it is clear that that pan-African
organization does not alone possess the means to
undertake the many and complex actions required by
peacekeeping operations in Africa.
Massive support from the international community
is therefore particularly needed in this area.
This is why I would like once again to commend the
convening last 25 September, on the initiative of the
President of the Security Council, of a special Council
meeting at the ministerial level devoted to the
preservation of peace, security and stability in Africa. We
would also like to thank our colleague, Mrs. Madeleine
Albright, Secretary of State of the United States.
That meeting gave eloquent witness to the special
importance that the international community attaches to
African problems.
However, I must emphasize that declarations of
intent alone are not enough. We need concrete action.
Hence, Senegal attaches great importance to the report
that the Secretary-General is soon to submit to us and
which is to contain specifically concrete recommendations
on the causes of conflict in Africa, on the means of
preventing them and, where need be, the means of
resolving them in full agreement with our partners in the
international community.
In this context, we welcome the increasing assistance
we are beginning to receive from certain major countries
of the northern hemisphere in the framework of the
strengthening of Africa’s capacity to maintain peace and
react rapidly to crises. In this respect, we cannot but
mention France, the United States of America and
Canada, as well as other countries of the North. Along
3


those same lines, the inauguration in Copenhagen on 2
September by the Secretary-General of a planning centre
for the new United Nations Stand-By Forces High-
Readiness Brigade was an event of great importance for
conflict prevention throughout the world.
Also in the framework of these concerns for Africa, I
should like to mention the ongoing conflict between the
Libyan Arab Jamahiriya on the one hand and the United
States of America and the United Kingdom on the other
with respect to the Lockerbie tragedy. We feel that the time
is ripe for the parties concerned finally to successfully
resolve this matter through dialogue and negotiation
because — and this must be stressed once again — the
people of Libya are suffering greatly from the embargo to
which that country is being subjected.
We welcome the significant progress made in the
framework of efforts to achieve a definitive peace in the
Western Sahara under the auspices of the United Nations
and under the guidance of Mr. James Baker, the Personal
Envoy of the Secretary-General.
The situation in the Middle East continues to be of
concern to peace-loving people. Recent developments in the
occupied Palestinian territories, the expansion of existing
Israeli settlements or the construction of new ones, delays
in negotiations — these all have had, to our great regret, a
negative impact on the peace process. We would mention
also the clear-cut acts of violence perpetrated against
defenceless civilians, such as the recent attacks in
Jerusalem. All of these acts must be condemned
unreservedly because they do enormous damage to the
peace efforts.
It is for all these reasons that we wish here to make a
pressing appeal to the co-sponsors of the peace process and
to the entire international community so that the most
appropriate initiatives can be taken in order to salvage the
peace process. For today, more than any other region of the
world, the Middle East truly needs peace and security for
its own development. This peace can be achieved only
within a framework of mutual trust and the will to live
together with respect for the rights and the dignity of all the
peoples of the region.
Global security also requires arms reduction and the
elimination of certain categories of weapons. That is why,
for more than 50 years now, the United Nations has
attempted to create a world free of all weapons of mass
destruction. In the pursuit of this objective, significant
progress has already been made. One year ago, we
welcomed in this very Hall and with deep satisfaction the
conclusion of the Comprehensive Nuclear-Test-Ban
Treaty.
From that point on, the international community was
involved in negotiations for a treaty for the elimination of
anti-personnel landmines. Senegal, which is a member of
the Conference on Disarmament, continues to attach
special importance to this question, whose settlement
would represent a major step forward towards a world
that would offer greater security for all. In this context,
we hope to see the Ottawa process, in which we are
participants, succeed, by the end of this year, in the
signing of the Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-Personnel
Mines and on Their Destruction.
Eradicating poverty throughout the world has been
and remains one of the fundamental objectives of the
United Nations. By proclaiming in the Charter their
determination to establish better standards of living in
conditions of broader freedom, the founding fathers
wanted to make of the United Nations an instrument that
would fight for the social progress of all humankind.
But at the present time, planet Earth is threatened by
global challenges that know no boundaries and that spare
no peoples. The world’s problems — poverty, exclusion,
terrorism, organized crime and drug-trafficking — have
become globalized far earlier than the economy has. That
is why, regardless of the way in which we approach the
future, the problems that exist at century’s end cannot be
resolved except through concerted and integrated action
that can manage harmoniously all of the upheaval that is
accompanying this changing period of history.
It is in this context that Senegal welcomes the
successful conclusion of negotiations on the elaboration
of an Agenda for Development. The consensus achieved
in that Agenda, which draws its substance from earlier
commitments in the various plans of action of recent
international conferences, gives evidence of our shared
faith in the virtues of a new global partnership for
development based on the imperative of interdependence
and on mutual benefit. Thus the conceptual framework
has been set and accepted by all, and it remains for us to
move towards action through a mobilization of resources
commensurate with the generous intentions formulated in
the Agenda for Development.
Along these lines, the settlement of the debt crisis,
just remuneration for commodities, the lifting of trade
4


barriers and an increase in official development assistance
are indispensable prerequisites if we are to build a world
that is more welcoming to everyone, so that our global
village can be strengthened, in a spirit of solidarity, in a
lasting way.
In this context, the fight against poverty is of clear
priority, because it is unacceptable, in this era of space
technology and the Internet, that millions of men and
women the world over, and especially in the southern
hemisphere, still do not have the minimal conditions for a
decent life. They lack water, electricity, medicine, food —
in a word, they lack security and well-being. The
aspirations of peoples to a better life is an eternal quest that
we cannot neglect, as it is true that human beings must
remain at the very beginning and end of development.
In this quest for lasting solutions to the challenges of
underdevelopment, my country took the initiative, at the
thirty-third Summit of the OAU, held in Harare in June, to
suggest two resolutions through which the Heads of State
and Government of Africa unanimously renewed their
support for the United Nations system in general and for
the action taken by Africa in particular to raise the standard
of living of African peoples. But this need for solidarity
should not cause us to forget that any effort towards
sustainable development is, above all, the national
responsibility of States. It requires the definition and
effective application of sound macroeconomic policies
based on transparency, the rule of law, the practice of
democracy, respect for human rights, social justice and the
participation of all in the national development effort: in
other words, it is based on what we today call good
governance.
As my country sees it, this choice, which must be
supplemented by solidarity at the global level, is the most
certain course towards the shared ideal assigned to us by
the Charter of the United Nations.
By enshrining in our Charter their attachment to
respect for human rights and fundamental freedoms, the
founding fathers of the United Nations inspired millions of
men and women to take what His Holiness Pope John Paul
II called two years ago “the risk of freedom”. Their
commendable struggle means that today, respect for these
rights and these freedoms is universally considered to be an
essential component of any undertaking whose goal is the
progress and well-being of the individual.
My country, Senegal, which attaches profound
importance to the dignity and value of the human being,
would like here to reiterate its commitment to continue to
work alongside those many who are struggling to obtain
or regain their right to freedom, justice and peace. This
solidarity applies to our brothers and sisters in Palestine,
Bosnia and Herzegovina, Libya, Afghanistan, Somalia, the
Great Lakes region and elsewhere, who aspire only to
peace in order to build their own future.
I would like, in this framework, to commend the
appointment of Mrs. Mary Robinson to the post of United
Nations High Commissioner for Human Rights. We
assure her of our support and wish her every success in
her noble mission.
The universal nature of the United Nations is a
reality that must be consolidated and strengthened. In this
context, we support without reservation the request of the
Republic of China to join again the community of nations
and be admitted to our Organization and its specialized
agencies. Acceding to this request would be a significant
contribution to the consolidation of the ideal of
universality of the United Nations and do justice to the
esteemed people of the Republic of China. Its economic
and social development, commitment to democratic values
and international behaviour have given irrefutable proof
of its faith in the noble objectives of the United Nations
Charter and of its capacity to assume the responsibilities
of all Member States.
When the Berlin wall crumbled in 1989, great hope
was aroused in the citizens of the world. Hope was born
of rapid movement towards a new international order
which would bring with it peace and justice as well as
solidarity and progress. In this new international order,
the Republic of China has a place, a place recognized by
international law and the demands of a rapidly developing
world.
In conclusion, I would like to say that the
international community must do everything in its power
to have hope triumph over the dangers menacing
humankind. The human race’s God-given intelligence
provides the possibilities and resources to achieve this
end. We have no choice but to help the United Nations
adapt to the new world and play its proper role as a
centre for harmonizing the actions of nations in the
attainment of common ends. This is all the more essential
since the great challenges to our future can only be met
in a global framework of solidarity. The only solution —
whether in the struggle against terrorism, drug- trafficking
and organized crime; in the protection of our environment
and our collective health; or in the promotion of security
5


through disarmament or the reduction of poverty — is a
concerted and united global effort.
Together, we have already begun this effort, and my
country urges the international community to continue it
steadfastly. Senegal makes this appeal convinced that, with
the intellectual and material resources available to
humankind today, there is no challenge that cannot be met.
All we need is the will.
We can do it. We must do it. Let us do it together, as
brothers and sisters belonging to one family.










